Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered July 6, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues concerning credibility and the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.